Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE YEAR ENDED DECEMBER 31, 2013 Edmonton, Alberta, February 19, 2014 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the quarter and year ended December 31, 2013. As previously announced, the Company has transitioned from a March 31 year end to a December 31 year end. All year end figures represent four quarters ending December 31. The Company is pleased to announce its fourth quarter Consolidated EBITDA earned from continuing operations is $15.1 million with a margin of 13.8%. The annual Consolidated EBITDA earned from continuing operations is $43.5 million with a margin of 9.2%. This is a result of a more efficient cost structure that the Company implemented over the past year. The Company has prepared its consolidated financial statements in conformity with accounting principles generally accepted in the United States (US GAAP). Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Highlights of the Year Ended December 31, 2013 • Consolidated EBITDA earned from continuing operations of $43.5 million is up from $28.1 million for the year ended December 31, 2012 despite an annual revenue drop of $125.0 million. • Gross profit margin of 9.7%, up from 4.0% in the year ended December 31, 2012. • NAEP completed the sale of its Piling related assets and liabilities on July 12, 2013 resulting in $219.4 million of net proceeds after closing and disposal costs. In addition, NAEP may receive up to $92.5 million in additional proceeds over the next three years, contingent on the purchaser achieving prescribed EBITDA thresholds from the assets and liabilities sold. The first instalment of the contingent proceeds, based on the period from the closing of the sale to June 30, 2014, is to be received no later than September 30, 2014. • NAEP used a portion of its Piling net proceeds to pay the $16.3 million outstanding on its Term A Facility. • NAEP announced on July 22, 2013 that it elected to redeem $150.0 million of its 9.125% Series 1 Debentures. The debenture retirement was completed on August 27, 2013 and it is expected to reduce annual interest cost by approximately $13.7 million. • On October 9, 2013 NAEP signed a three year Fifth Amended and Restated Credit Agreement with its existing banking syndicate. The facility provides for a 1.5% lower interest rate and increased borrowing flexibility by securing the facility through a combination of working capital and equipment. • On October 10, 2013 NAEP announced that it had obtained the required consents to amend the trust indenture related to its 9.125% Series 1 Debentures. Holders of approximately 95% of the principal amount of debentures provided valid consents. The amendment allows NAEP to make certain payments of up to $30 million, subject to limitations. • On October 17, 2013 NAEP announced its intention to purchase and subsequently cancel up to 1.8 million common shares. NAEP had reached this limit of purchases on December 19, 2013. This represented 5% of its issued and outstanding common shares. Since 1953•Heavy Construction & Mining Suite 300, 18817 Stony Plain RoadEdmonton, AlbertaT5S 0C2CanadaPhone 780.960.7171Fax 780.969.5599 www.nacg.ca NEWS RELEASE Consolidated Financial Highlights Three Months Ended Year Ended December 31, December 31, (dollarsinthousands,except per share amounts) Revenue $ Gross profit Gross profit margin % General and administrative expenses (excluding stock based compensation) Stock based compensation expense (benefit) Operating income (loss) Operating margin % -1.5
